Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Accordingly, claims 1 – 20 are pending in this application

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/6/2020 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6 and 10 – 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mei et al. (US 2009/0006368 A1).

As to claim 1, Mei et al. teaches selecting, by a computing device, a sequence of programs watched by a user account (figure 1 section 160 paragraph [0030] [teaches a click-through history of collected video (it is noted that said history of video is being interpreted as the programs) objects from the users]); 
calculating, by the computing device, a first set of weights based on comparing content of the sequence of programs to content of a target program (paragraph [0023] figure 1 section 120 [teaches determine a relevance weight to a set of parameters associated to a set featured from the video object associated to a relevance feature sets]); 
calculating, by the computing device, a second set of weights based on an order of the sequence of programs and the first of weights (paragraph [0024] [teaches adjusting the weight performed based on feedback, from the user in addition to adjust the multiple weight based on the different modalities]); and 
(figure 1 section 140 and paragraph [0025] [teaches applying weight parameter features relative to the user selected video in order to determine a relevance regarding. In addition to taken into account the adjusted weight information from section 130, when multiple weight are involved relevance score which is used is computed based on a average of the weight]); and 
outputting, by the computing device, the prediction of the similarity for use in determining a recommendation for the user account (figure 1 section 150 in addition paragraph [0026] [teaches generating a recommending list of the source video based on ranking and relevance determined]).

As to claim 2, this claims is rejected for the same reasons as claim 1 above. In addition Mei et al. teaches wherein calculating the first set of weights comprises: calculating a comparison of a representation for the sequence of programs and a representation for the target program; and using the comparison to generate the first set of weights (paragraph [0023] figure 1 section 120 [teaches determine a relevance weight to a set of parameters associated to a set featured from the video object associated to a relevance feature sets]).

As to claim 3, this claims is rejected for the same reasons as claim 2 above. In addition Mei et al. teaches generating scores for each program in the sequence of (paragraph [0023] figure 1 section 120 [teaches determine a relevance weight to a set of parameters associated to a set featured from the video object associated to a relevance feature sets]).

As to claim 4, this claims is rejected for the same reasons as claim 3 above. In addition Mei et al. teaches generating calibration weights for the scores for each program; and26PATENT Attorney Docket No.: 000118-029701US using the calibration weights to adjust the scores, wherein the first set of weights are based on the adjusted scores (paragraph [0024] [teaches adjusting the weight performed based on feedback, from the user in addition to adjust the multiple weight based on the different modalities]).

As to claim 5, this claims is rejected for the same reasons as claim 2 above. In addition Mei et al. teaches the representation for the sequence of programs comprises a plurality of embeddings for the sequence of programs and the representation for the target program comprises an embedding for the target program, the plurality of embeddings describe characteristics of the sequence of programs in an embedding space, and the embedding for the target program describes characteristics of the target program in the embedding space (figure 2 section 212 – 216 [which teaches a plurality of different attribute regarding the video in question which are extracted from the select video. Based on said features  a relevance is computed based on the modality features which have been extracted from the video in question]). 


Mei et al. teaches combining a representation for the first set of weights and a representation for the sequence of programs (paragraph [0024] [teaches adjusting the weight performed based on feedback, from the user in addition to adjust the multiple weight based on the different modalities])

As to claim 10, this claims is rejected for the same reasons as claim 6 above. In addition Mei et al. teaches the representation for the sequence of programs comprises a plurality of embeddings for the sequence of programs, and the first set of weights is used to weight the plurality of embeddings (paragraph [0023] figure 1 section 120 [teaches determine a relevance weight to a set of parameters associated to a set featured from the video object associated to a relevance feature sets]);

As to claim 11, this claims is rejected for the same reasons as claim 1 above. In addition Mei et al. teaches generating a score for the prediction that represents the similarity of the sequence of programs to the target program (figure 1 section 140 and paragraph [0025] [teaches applying weight parameter features relative to the user selected video in order to determine a relevance regarding. In addition to taken into account the adjusted weight information from section 130, when multiple weight are involved relevance score which is used is computed based on a average of the weight]).

Mei et al. teaches generating a score for the prediction that represents the similarity of the sequence of programs to the target program (figure 1 section 150 in addition paragraph [0026] [teaches generating a recommending list of the source video based on ranking and relevance determined]).

As to claim 13, this claims is rejected for the same reasons as claim 11 above. In addition Mei et al. teaches wherein the score for the prediction predicts whether the user account will select the target program on an interface. (figure 1 section 150 in addition paragraph [0026] [teaches generating a recommending list of the source video based on ranking and relevance determined, which is based on user past interaction with similar content as further disclosed in paragraph [0030]]).

As to claim 14, this claims is rejected for the same reasons as claim 1 above. In addition Mei et al. teaches  generating a prediction for a plurality of target programs, wherein each prediction represents the similarity of the sequence of programs to a target program in the plurality of target programs; and using the prediction for the plurality of target programs to select a set of target programs to recommend to the user account. (paragraph [0041] [teaches as the recommendation are displays to said user click through data is collected based on the recommendation in order to further adjust the weight and ranking of the recommendations for the user in question]).

Mei et al. teaches selecting, by a computing device, a sequence of programs watched by a user account (figure 1 section 160 paragraph [0030] [teaches a click-through history of collected video (it is noted that said history of video is being interpreted as the programs) objects from the users]); 
calculating, by the computing device, a first set of weights based on comparing content of the sequence of programs to content of a target program (paragraph [0023] figure 1 section 120 [teaches determine a relevance weight to a set of parameters associated to a set featured from the video object associated to a relevance feature sets]); 
calculating, by the computing device, a second set of weights based on an order of the sequence of programs and the first of weights (paragraph [0024] [teaches adjusting the weight performed based on feedback, from the user in addition to adjust the multiple weight based on the different modalities]); and 
applying, by the computing device, the first set of weights and the second set of weights to the sequence of programs to generate a prediction of a similarity of the sequence of programs to the target program (figure 1 section 140 and paragraph [0025] [teaches applying weight parameter features relative to the user selected video in order to determine a relevance regarding. In addition to taken into account the adjusted weight information from section 130, when multiple weight are involved relevance score which is used is computed based on a average of the weight]); and 
outputting, by the computing device, the prediction of the similarity for use in determining a recommendation for the user account (figure 1 section 150 in addition paragraph [0026] [teaches generating a recommending list of the source video based on ranking and relevance determined]).

As to claim 16, Mei et al. teaches selecting, by a computing device, a sequence of programs watched by a user account (figure 1 section 160 paragraph [0030] [teaches a click-through history of collected video (it is noted that said history of video is being interpreted as the programs) objects from the users]); 
selecting, by the computing device, a plurality of target programs; for each target program, performing: 
calculating, by the computing device, a first set of weights based on comparing content of the sequence of programs to content of the target program (paragraph [0023] figure 1 section 120 [teaches determine a relevance weight to a set of parameters associated to a set featured from the video object associated to a relevance feature sets]); 
calculating, by the computing device, a second set of weights based on an order of the sequence of programs and the first of weights (paragraph [0024] [teaches adjusting the weight performed based on feedback, from the user in addition to adjust the multiple weight based on the different modalities]); and 
applying, by the computing device, the first set of weights and the second set of weights to the sequence of programs to generate a prediction of a similarity of the sequence of programs to the target program (figure 1 section 140 and paragraph [0025] [teaches applying weight parameter features relative to the user selected video in order to determine a relevance regarding. In addition to taken into account the adjusted weight information from section 130, when multiple weight are involved relevance score which is used is computed based on a average of the weight]); and 
selecting, by the computing device, a portion of the plurality of target programs based on respective predictions for the plurality of target programs (figure 1 section 150 in addition paragraph [0026] [teaches generating a recommending list of the source video based on ranking and relevance determined]).

As to claim 17, this claims is rejected for the same reasons as claim 16 above. In addition Mei et al. teaches receiving a request for a recommendation; and outputting the portion of the plurality of target programs for the request (figure 1 section 150 in addition paragraph [0026] [teaches generating a recommending list of the source video based on ranking and relevance determined]).

As to claim 18, this claims is rejected for the same reasons as claim 16 above. In addition Mei et al. teaches ranking the plurality of target programs based on respective predictions; and selecting the portion of the plurality of programs based on the ranking. (figure 1 section 150 in addition paragraph [0026] [teaches generating a recommending list of the source video based on ranking and relevance determined]).

As to claim 19, this claims is rejected for the same reasons as claim 16 above. In addition Mei et al. teaches wherein calculating the first set of weights comprises: (paragraph [0023] figure 1 section 120 [teaches determine a relevance weight to a set of parameters associated to a set featured from the video object associated to a relevance feature sets]).

As to claim 20, this claims is rejected for the same reasons as claim 16 above. In addition Mei et al. teaches combining a representation for the first set of weights and a representation for the sequence of programs (paragraph [0024] [teaches adjusting the weight performed based on feedback, from the user in addition to adjust the multiple weight based on the different modalities])

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. as applied to claims above, and further in view of Purdy (US 2009/0138505 A1).

As to claim 7, this claims is rejected for the same reasons as claim 6 above. In addition Mei et al. does not explicitly teach weighting a representation for each of the programs in the sequence of programs by a respective weight in the first set of weights
Purdy teaches weighting a representation for each of the programs in the sequence of programs by a respective weight in the first set of weights (figure 2, paragraph [0016] and paragraph [0021] [discloses a representation of a weight for each program genre. In addition in paragraph [0016] it discloses the different types of scoring criteria can include various genre video being one of them])
Mei et al. teaches automatic video recommendation based historical user clicks, in addition to comparing different weight of the attributes. However, Mei et al. does not explicitly discloses representation of the weight. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mei et al. by using the teaching of Purdy weight representation because Mei et al. as stated in paragraph [0024] it discloses adjusting the weight performed based on feedback, from the user in addition to adjust the multiple weight based on the different modalities. In addition to taken into account the adjusted weight information from section 130, when multiple weight are involved relevance score which is used is computed based on a average of the weight

As to claim 8, this claims is rejected for the same reasons as claim 7 above. In addition Mei et al. teaches calculating a weight for each respective position in the order of the sequence of programs, wherein the second set of weights is based on the weight for each respective position (paragraph [0024] [teaches adjusting the weight performed based on feedback, from the user in addition to adjust the multiple weight based on the different modalities]).

As to claim 9, this claims is rejected for the same reasons as claim 7 above. In addition Mei et al. teaches wherein calculating the weight for each respective position comprises using a plurality of layers to calculate the second set of weights, wherein each layer in the plurality of layers reduces a number of features that are analyzed. (figure 1 section 140 and paragraph [0025] [teaches applying weight parameter features relative to the user selected video in order to determine a relevance regarding. In addition to taken into account the adjusted weight information from section 130, when multiple weight are involved relevance score which is used is computed based on a average of the weight]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Michel et al. (US 2021/0357966 A1) discloses providing content aware selection of recommendation of application based on comparing of performance and ranking.

Kadam (US 2021/0274256 A1) Discloses recommendation engine for generating content based on a trained model.


Kar et al. (US 2018/0225710 A1) Discloses identifying user segment and evaluating user session loge to gather media content consumption history.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Pedro J Santos/Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167